IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

ANTHONY D. KELLEM,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D17-0589

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed May 2, 2017.

Petition for Belated Appeal -- Original Jurisdiction.

Anthony D. Kellem, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Jason W. Rodriguez, Assistant Attorney
General, Tallahassee, for Respondent.


PER CURIAM.

      Petitioner is granted a belated appeal of the May 27, 2016, order denying

defendant’s motion for postconviction relief in Duval County Circuit Court case

number 16-2008-CF-10660-AXXX-MA. Upon issuance of mandate in this cause, a

copy of this opinion shall be provided to the clerk of the circuit court for treatment as

the notice of appeal. Fla. R. App. P. 9.141(c)(6)(D).

ROBERTS, C.J., MAKAR, and JAY, JJ., CONCUR.